Citation Nr: 0821001	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-33 3566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for a panic 
disorder with depressive features, currently rated as 30 
percent disabling.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision that granted 
service connection for a panic disorder with depressive 
features and awarded a 30 percent disability rating.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  
REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
claim.

The veteran last underwent a VA psychiatric examination in 
April 2007, at which time he reported a depressed mood, 
crying bouts occurring three to four times per week, 
difficulty sleeping, social withdrawal dating back more than 
twenty years, feelings of fear and persecution on a daily 
basis, occasional thoughts of suicide, and hallucinations.  
Based upon a physical evaluation of the veteran, however, the 
VA examiner concluded that there was no consistency between 
the severity of the veteran's reported symptoms and the 
clinical evidence, and assigned him a GAF score of 65, which 
reflects some mild symptoms of mental illness (e.g., 
depressed mood and mild insomnia).  While indicating that he 
had reviewed some of the veteran's medical records, however, 
the examiner expressly acknowledged that he had not reviewed 
the veteran's entire claims folder.  

The veteran submitted a report of a private psychiatric 
examination, dated in August 2007, indicating that he had 
been hospitalized numerous times in the past year for mental 
health problems.  At the time of the private examination, the 
veteran reported long-term symptoms of depression, crying 
spells, hallucinations, fearfulness, memory loss, poor 
judgment, poor concentration, anxiety, suicidal and homicidal 
ideations, and feelings of isolation and persecution.  On the 
basis of the veteran's reported symptoms and a physical 
examination, the private examiner diagnosed him with major 
depression, recurrent with psychosis, panic disorder with 
agoraphobia, and bipolar disorder.  Additionally, the private 
examiner assigned the veteran a GAF score of 35-40, which 
reflects some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure or irrelevant), 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  Significantly, however, there is no indication 
that the private examiner based that opinion on a review of 
the veteran's claims folder.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 
Vet. App. 69 (1995).  The veteran underwent a April 2007 VA 
examination and an August 2007 private examination in which 
the examiners reached markedly different conclusions 
regarding the severity of the veteran's service-connected 
panic disorder with depressive features.  However, it does 
not appear that either examiner reviewed the veteran's claims 
folder.  To ensure a thorough examination and evaluation, the 
veteran's disability must be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2007).  Therefore, the claim must 
be remanded for an additional VA examination with review of 
the claims folder.  In addition, the private examination 
suggests that the veteran's condition may have worsened since 
the most recent VA examination.  Therefore, an additional 
examination is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
psychiatric examination with the 
appropriate specialist to determine the 
extent and severity of his service-
connected panic disorder, with depressive 
features.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
must reflect that the claims folder was 
reviewed.  Clinical findings should be 
elicited in accordance with the applicable 
rating criteria.  38 C.F.R. § 4.130 
(2007).  The examiner should reconcile the 
findings with those made at the April 2007 
VA psychiatric examination and the August 
2007 private examination.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

